 77311 NLRB No. 11AMERICAN MEDICAL WASTE SYSTEMS1The name of the Charging Party Union has been changed to re-flect the new official name of the International Union.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The General Counsel has excepted to the judge's failure to makefindings as to the specific dates on which 17 discriminatees were un-
lawfully discharged by the Respondent in 1989. We find merit to
this exception, as the Respondent's payroll records and termination
letters given to certain of the discriminatees by the Respondent es-
tablish that the discriminatees were terminated on the following
dates: Juan Ruiz and Luis Cirino on October 6, 1989; Osbin Alva-
rado, Carlos Beltran, Cruz Calderon, Pedro Calderon, Gerardo
Campos, Joseph Bailes, Gustavo Castillo, Edgardo Santiago (also
known as Edgardo Santiago Ortiz), Juan Ortiz, and Julian Ortiz on
October 10, 1989; Leonel Ortiz, Edy Chincilla, Carlos Juarez, and
Raul Rosa on October 13, 1989, and Carlos Quinones on October
13, 1989. In this regard, we rely on the Respondent's own payroll
records, referred to above, rather than Edgardo Santiago Ortiz' testi-
mony that he was terminated on October 20, 1989. Likewise, we
also find that, as the General Counsel contends and the Respondent's
witness Russell Kruk concedes, employee Dennis Jankowski was
discharged on October 26, 1990.3We leave to the compliance stage of these proceedings the Re-spondent's contention in its brief that it has previously made validoffers of reinstatement to certain of the discriminatees in this case.American Medical Waste Systems, Inc. and EulogioOlivoAmerican Medical Waste Systems, Inc. and Local813, International Brotherhood of Teamsters,
AFL±CIO1American Medical Waste Systems, Inc. and CruzCalderon. Cases 2±CA±23099, 2±CA±23148, 2±CA±23944, 2±CA±24745, 2±RC±20556, and 2±
CA±23880May 19, 1993DECISION, ORDER, AND CERTIFICATIONOF RESULTSBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn November 3, 1992, Administrative Law JudgeJames F. Morton issued the attached decision. The
General Counsel and the Respondent have each filed
exceptions and supporting briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, American Medical Waste
Systems, Inc., New York, New York, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.CERTIFICATION OF RESULTS OF ELECTIONITISCERTIFIED
that a majority of the valid ballotshave not been cast for Local 813, International Broth-
erhood of Teamsters, AFL±CIO and that it is not theexclusive representative of these bargaining unit em-
ployees.Polly Chill, Esq., for the General Counsel.William H. Englander, Esq. and Peter S. Albert, Esq. (Wil-liam H. Englander, P.C.), of Mineola, New York, forAmerican Medical Waste Systems, Inc.Michael S. Lieber, Esq., of New York City, for Local 813,International Brotherhood of Teamsters, AFL±CIO.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The plead-ings in the unfair labor practice cases captioned above,
present issues as to whether American Medical Waste Sys-
tems, Inc. (the Respondent) engaged in unfair labor practices
within the meaning of Section 8(a)(1) and (3) of the National
Labor Relations Act (the Act). The violations allegedly oc-
curred in the course of three separate efforts by Local 813,
International Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO (the Union) to
organize the Respondent's employeesÐthe first in late 1988,
the second in late 1989, and the third in late 1990. These
cases were consolidated for hearing, along with related ob-
jections filed by the Union to the conduct of an election heldon October 21, 1988, in Case 2±RC±20556.More specifically, the issues in the consolidated cases arewhether the Respondent, during the latter part of each of the
years listed below, and in order to discourage its employees
from supporting the Union,1988(a) threatened them with closing its facility, with lossof overtime, with disciplinary measures, and with sur-
veillance of their Union activities.(b) promised them bonuses, better work clothes,medical benefits, and improved working conditions.(c) engaged in surveillance of their union activities. 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1General Counsel's unopposed motion to correct the transcript isgranted as the errors referred to therein are evident and the correc-
tions sought are warranted.(d) suspended, reprimanded, and later discharged anemployee.and whether these allegations, if proved, warrant settingaside the results of the October 21 election.1989(a) coercively interrogated employees as to theirunion activities.(b) threatened employees with discharge.
(c) solicited their signatures on a petition to revokesigned union cards.(d) discharged 17 employees.1990(a) solicited grievances.(b) promised medical and dental benefits and a wageincrease.(c) threatened to discharge employees.
(d) coercively interrogated employees as to theirunion activities.(e) created the impression of surveillance of theirunion activities.(f) discharged an employee.I have heard these cases in New York City on variousdays beginning on January 27, 1992, and ending on April 1,
1992. On the entire record,1including my observation of thedemeanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONANDLABORORGANIZATION
The Respondent picks up at hospitals, and transmits fordisposal, medical waste. In its operations annually, it meets
the Board's indirect outflow standard for the assertion of ju-
risdiction over nonretail enterprises. The Union is a labor or-
ganization as defined in the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Respondent began operating in 1985. Its drivers pickup medical waste at hospitals and transport it to its transfer
station at Randall Avenue in the Bronx, New York. There,
the waste is removed, checked, and loaded for shipment to
incinerators. Until late 1989, the Respondent also was en-
gaged in transporting asbestos materials for disposal. Its em-
ployees have been unrepresented for purposes of collective
bargaining. The Union has undertaken organizing efforts in
1988, 1989, and 1990.B. The Alleged Violations in 1988 and the RelatedObjections to the Election1. The employee meetingsThe Union began campaigning during the summer of1988. On August 30, it filed the petition in Case 2±RC±
20556. On September 16, the Union and the Respondent
signed a stipulation for a consent election among the ap-
proximately 22 employees in a unit consisting of all full-time
and regular part-time chauffeurs and inside laborers. The
election, held on October 21, resulted in a 18±3 vote against
representation. The Union timely filed objections which par-
alleled the alleged unfair labor practices involved in Cases 2±
CA±23099 and 2±CA±23148. Those allegations relate in part
to coercive statements purportedly made by officials of the
Respondent at three preelection meetings held with its em-
ployees.The Respondent's president, Dina Alessandria Kruk, andits plant manager then, Harold Burris, held meetings in the
fall of 1988 with employees to discuss the election scheduled
to be held on October 21 in Case 2±RC±20556.Burris, who was himself discharged in 1989, testified asa witness called by the General Counsel. Asked as to state-
ments he and Dina Kruk made at the preelection meetings
with employees, he stated in summary form that overtime
would be cut and some employees would lose their jobs if
the Union got in, that the Company might close, that the Re-spondent was working on getting health insurance benefits
and that it would get the employees gloves and hard hats.
Burris acknowledged that he is still angry with the Respond-
ent for having discharged him. On his cross-examination, he
testified that neither he nor Dina Kruk had said at that meet-
ing that the Company will close.Alleged discriminatee Eulogio Olivo testified that he trans-lated into Spanish the talks given by Dina Kruk and Burris
at the employee meetings. He related that Burris had said
that the Company will close if the Union wins and that the
Respondent was looking into medical insurance for the em-
ployees. He related also that Burris discussed bonuses. Olivo
also testified that, when he himself complained at the meet-
ings that employees did not have proper equipment, such as
hard hats and work gloves, Burris said that the Respondent
would do its best to provide those items. Olivo's pretrial affi-
davit recites that Dina Kruk had said at those meetings that
she did not promise anything but would do everything pos-
sible to make things better.Alleged discriminatee, Edgardo Santiago, testified thatDina Kruk and Burris stated at those meetings that they
would close the Company and open it elsewhere under an-
other name if the Union won, and that employees would lose
their jobs. He testified that they also promised a raise in pay,
holidays, and medical benefits, that Burris also stated at the
second employee meeting that employees would lose over-
time if the Union won and that, at the third meeting, Burrissaid they would lose their benefits. Santiago's prehearing af-
fidavit recites that Dina Kruk had said at one of the meetings
that, if the Union won, the Respondent would have to pay
the Union $1000 for each employee. The General Counsel
did not offer testimony on that point. 79AMERICAN MEDICAL WASTE SYSTEMS2It is thus unnecessary to determine whether Norberto was thena supervisor within the meaning of Sec. 2(11) of the Act. Were it
necessary to do so, I should find that he was, inasmuch as he hired
Olivo, as Burris referred Olivo to Henry to adjust a pay problem,
as the Respondent's president urged the employees to support
``Norberto (Henry) and Hank (Burris)'' instead of the Union when
she spoke to them the day before the election, noting that they were
in charge of the plant.In the event the Board were to find that the Objections have merit,and if it agreed that Henry was a supervisor, it may be appropriate
to review the validity of the Union's showing of interest in Case 2±
RC±20556 inasmuch as it appears Henry directly solicited the entire
showing. Cf. Sarah Newman Nursing Home, 270 NLRB 663 fn. 2(1984).Another alleged discriminatee, Pedro Calderon, testifiedfor the General Counsel. He began working for the Respond-
ent in 1987 and was discharged in 1989, a year after the
meetings that are discussed now were held. Calderon did not
testify as to the meetings in 1988.The Respondent had sent letters to its employees prior tothe election urging them to vote against representation. There
are no allegedly coercive statements in those letters. Nor are
any alleged as coercive.Dina Kruk, the Respondent's president, testified that thestatements she and Burris made at the 1988 employee meet-
ings were in accordance with guidelines given them by labor
counsel and by a consulting firm. In substance, her account
is that their talks paralleled the comments which were con-
tained in the campaign letters it sent to its employees. Shenoted too that the employees had been aware, prior to the ad-
vent of the Union, that the Respondent was looking into the
matter of providing medical benefits. Corroborative docu-
ments thereon were placed in evidence. She testified, and
furnished invoices, also as corroboration, that the Respondent
had, long prior to the meetings, furnished work gloves and
uniforms to employees.I am not persuaded that the Respondent made unlawfulthreats or promises at the preelection employee meetings. In
contrast to the detailed testimony Burris gave as to events in
1989, discussed infra, his account as to the three employee
meetings in 1988 was too summary. I note too that General
Counsel's brief urges that I not credit that part of Burris' tes-
timony that failed to corroborate part of Olivo's account, i.e.,
that Burris had said the Company will close if the Union
wins. Further, Calderon's failure to testify as to those meet-
ings does not aid General Counsel in meeting the burden of
proving the alleged violations. I note also that Olivo's affida-
vit indicates that no promises had been made at these meet-
ings. As discussed further below, Olivo's account failed to
impress me; also, his testimony that bonuses were promised
seems to have come out of thin air. Santiago's testimony is
suspect too as it appears that his account is exaggerated. He
related that pay raises and holidays were promised and his
affidavit contained a reference to a potential liability of the
Respondent to the Union of $1000 per employeeÐmatters
that are not alleged in the complaint.The exaggerations, the contradictions, and the failure ofcorroboration in the accounts offered by General Counsel's
witnesses suggest that they read coercive statements into re-
marks by Kruk and Burris in 1988 that were in fact akin to
the campaign literature, which is within Section 8(c) of the
Act. This I find that the allegation that at employee meetings
in 1988, the Respondent made coercive statements, lacks
merit.2. Alleged surveillance and implied promise of benefitThe General Counsel contends that the Respondent en-gaged in surveillance of the union activities of its employees
in 1988. In support thereof, the General Counsel cites testi-
mony given during the course of the Respondent's cross-ex-
amination of former Plant Manager Burris. When asked if he
had engaged in surveillance, he answered that he ``watched
them when they went to the corner from us.'' That response
is too vague and inconclusive to establish that the Respond-
ent engaged in unlawful surveillance of its employees activi-ties in support of the Union. See Multimatic Products, 288NLRB 1279 (1988).The General Counsel also contends that the Respondentcreated the impression among its employees that it kept their
union activities under surveillance. To that end, General
Counsel relies on the testimony of alleged discriminatee
Olivo that alleged supervisor, Norberto Henry, Olivo's broth-er-in-law, told him that Plant Manager Burris ``had his eye
on'' Olivo and that he was told this after he had opened his
mouth at the first employee meeting. As discussed in detail
below, it appears that Burris was keeping an eye on Olivo's
absences from work and his failure to give timely notice to
the Respondent that he would not be able to report for work.
The equivocal nature of the remark by Henry, in overall con-
text, is insufficient to establish that the Respondent unlaw-
fully gave Olivo the impression that any union activities he
engaged in were being watched. For that matter, Olivo's ac-
count indicates that he did not take part in any union activi-
ties, at least in or around the Respondent's facility. I thus
find no merit in this contention.Olivo testified that, on September 10, after Henry had ob-tained the signatures of the employees on union authorization
cards, he told Olivo and several other employees that the
Union ``was bad, that (they should be grateful to the Re-
spondent for) having a job and that the Company wonÐI
mean, the union won, I'm sorry, the Company might even
close and it was bad to lose their job like that.'' Norberto
Henry had been discharged in 1989 by the Respondent and
did not testify.I am not at all satisfied that Henry made the statement thatOlivo attributed to him on September 10. Olivo professed to
be surprised at Henry's antiunion comments soon after Henry
had gotten employees to sign union authorization cards. Yet,
and despite the fact that he and Henry had been friends since
childhood, he apparently never asked Henry for an expla-
nation. It is likely that he never asked for one because Henry
never made the threat. I am unable to credit Olivo's ac-
count.2Accordingly, I find that the evidence is insufficientto support a finding that the Respondent, by Henry, threat-
ened to close its facility to discourage support for the Union.3. Alleged unlawful promise of benefitThe General Counsel's brief states that the Respondenthad impliedly promised its employees that it would improve
their working conditions, in order to undermine their support
of the Union. In particular, the General Counsel referred to
testimony by Olivo that Burris, after the first employee meet-
ing, showed him some papers, and told him that they were 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
a rough draft of employee rules and regulations. That testi-mony is too nebulous to permit the inference to be drawn
that the Respondent unlawfully promised better working con-
ditions. Cf. Hyatt Regency Memphis, 296 NLRB 259, 269(1989), where a general manager's preelection remarks ask-
ing employees to give him a chance to prove that a union
is not needed was held to be nebulous and not unlawful.4. Alleged unlawful suspensions of, warning to, anddischarge of Eulogio Olivo and related allegationsofcoercion
The complaint alleges that the Respondent violated Section8(a)(1) and (3) of the Act by having twice suspended its em-
ployee Eulogio Olivo, by having issued a written reprimand
to him, and later, by having discharged him on October 10,
1988Ðbecause he supported the Union and because he en-
gaged in other activities protected by the Act. The complaint
alleges that Burris and Norberto Henry engaged in independ-
ent coercive conduct. The Respondent asserts that it dis-
ciplined and discharged Olivo solely because of his repeated
failure to give it timely notice that he would be absent from
work. It denies that it coerced employees to reject the Union.Olivo began working at the Respondent's Randall Avenuefacility in July 1988. He was employed as a laborer.Sometime after Olivo began work, Norberto Henry passedout authorization cards for the Union to all employees, tell-
ing them that they need a union for protection and that his,
Henry's, brother is going to be fired. Olivo and all the other
employees signed those cards. Olivo however did not attend
any of the union meetings held thereafter and never dis-
cussed the Union while at the Randall Avenue facility. He
testified that he did discuss the Union with his coworkers butaway from the plant. His prehearing affidavit, however, re-
cites that he ``never expressed support for the Union.'' At
the last preelection meeting the Respondent held with its em-
ployees, Olivo urged the Respondent's president to visit the
plant more frequently so that management and the employees
can work together. Olivo, as noted above, translated into
Spanish, the statements at preelection meetings made by the
Respondent's president and its then plant manager.As to the allegation that the Respondent discriminatedagainst Olivo because he engaged in activities, other than for
the Union, which are protected by the Act, the General
Counsel offered the following testimony. One activity con-
sisted of Olivo having asked Burris, at the first employee
meeting discussed above, for hard hats and work gloves. A
second instance is referred to in Olivo's account that he once
complained to Norberto Henry on behalf of a driver who was
a brother-in-law of Olivo. Olivo testified that Henry just
laughed at him when he complained that Henry's brother was
driving a class 3 truck although not licensed to do so while
Olivo's brother-in-law, who has a class 3 license was not
driving a class 3 truck.At one point in his testimony, Olivo referred to his``speaking out for a few of the employees that did not know
English and were not able to defend themselves'' and to his
belief that the Respondent ``thought that (he) was in some
way giving the Union some boost inside the working place.''
The record in this case contains very little factual support for
those observations by Olivo.While the complaint alleges that Olivo was suspendedtwice, the evidence thereon is unclear. Olivo testified that, onSeptember 17, he was absent from work because he had totake his wife and daughter to a hospital. He related that he
had previously told Norberto Henry that there would be
times when he could not work because his wife suffered thy-
roid attacks and that Henry had told him not to worry about
it. Nonetheless, according to Olivo, Henry told him, the day
after he was absent, i.e., September 18, that he was sus-
pended for 2 days.General Counsel's brief notes that a warning (discussedfurther below) issued by the Respondent to Olivo referred to
his absence on September 17. The General Counsel thus as-
serts that the day on which Olivo went to the hospital with
his wife and daughter was probably September 12 and not
September 17, as Olivo testified. There is no reference in
that warning to Olivo's having been suspended.The complaint alleges also that Olivo was unlawfully sus-pended on September 24, 26, and 27. On September 24, ac-
cording to Olivo, he was unable, because he was so ill, to
go to work or even to call in to notify the Respondent of
his absence. As for September 26, Olivo related that he was
absent from work that day but that his wife called the plant
at 4 p.m. and no one answered the phone. (It appears that
the workday starts at 7 a.m.). On September 27, according
to Olivo, he was absent but had called Burris. In any event,
his not having worked on September 24, 26, and 27 was not
due to suspensions.The complaint next alleges that Olivo was issued an un-lawful written warning on September 30. On that day, Burris
gave him a written ``Warning Report'' that stated that he had
been absent on 8/20, 9/12, 9/20, 9/24, 9/26 and 9/27 without
having called in. Olivo wrote on it his explanations noted
above as to September 24, 26, and 27. As to the four earlier
dates, Olivo testified that he did not offer a written excuse
therefor as he had previously been told by Henry not to
worry about his absences. The warning stated that the ``next
time,'' he will be fired.On October 8, Olivo did not report for work because hiswife was ill. He testified that he called the plant at noon and
spoke with Henry who told him not to worry about it and
to stay home as there is not enough work to do. Olivo's tes-
timony, however, is that a week earlier, Henry had told him
that he is no longer Olivo's supervisor and that he, Olivo,
is to deal with Burris.Olivo was discharged by Burris on the next workday.Burris told him that he was discharged because of his absen-
teeism.As noted above, Henry also has been discharged and didnot testify.Burris, who also was discharged in 1989 and admittedlywas hostile to the Respondent, also as discussed above, testi-
fied under subpoena for the Respondent. His testimony on
other issues was clearly adverse to the Respondent's inter-
ests. Yet, as to Olivo, he related that Olivo's absences with-
out calling in on time were the only reason for his discharge.Olivo's activities for the Union were, at best, minimal. Histestimony that he spoke up with the Respondent on behalf
of his coworkers' work concerns was vague and conclusory.
The reason given him for his discharge is hardly pretextual.
His attempts to excuse his absences and his explanations as
to his efforts to timely notify the Respondent of his absences
are not convincing. His testimony on material points was
contradictory. His demeanor disclosed a temperament dis- 81AMERICAN MEDICAL WASTE SYSTEMSposed more to argument than to providing factual responses.Burris' demeanor, on his advice on the other hand, in testify-
ing that the warning to Olivo and his discharge were based
solely on his attendance, was convincing.I therefore find that the evidence is insufficient to sustainthe complaint allegations that the Respondent discriminated
against Olivo because he had engaged in union activities or
other activities protected by the Act or that it engaged in any
independent coercive acts.5. The objectionsHaving found the evidence insufficient to establish that theRespondent engaged in the conduct alleged in the complaint
as coercive of employees' Section 7 rights, I further find that
the evidence thus does not sustain the objections which cor-
respond to those same allegations.C. Alleged Violations in 1989The General Counsel contends that, in 1989, the Respond-ent discharged 17 employees in October in order to discour-
age support for the Union and that the Respondent engaged
in independently coercive acts.In about mid-September a union business agent began an-other organizing campaign among the Respondent's employ-
ees. He secured 37 signed authorization cards in a week's
time. He had given these cards to one of the Respondent's
employees who passed them out to his coworkers at lunch-
time at the Respondent's premises.The then plant manager, Burris, testified as follows as toensuing events. His assistant, Roberto Henry, told him that
union organizers were about. Burris telephoned James
Alessandria, the father of the Respondent's president, Dina
Alessandria Kruk, and met with him and the Respondent's
president at the Respondent's corporate office in Hicksville,
New York. There, James Alessandria told him to find out
which employees had signed union cards and to get rid of
them. Burris was aware that most of the employees had
signed union cards so he devised a plan to subcontract out
the asbestos removal operations in order to layoff the em-
ployees doing that work ``as a warning to my people.''
Burris later met with the manager of the asbestos division,
Sal Locassio, and informed him that he was going to lay off
the asbestos workers, and some of the employees who
worked on the medical waste. Burris asked a security em-
ployee about the union activity and was informed that an em-
ployee named Francisco had been handing out union cards.
Burris met with Francisco and told him that, if he and his
brother wanted to keep their jobs, he had to give Burris a
list of the employees who signed union cards. Francisco re-
plied that he could not do that. Burris then told Norberto
Henry to talk with Francisco and he left. Henry and Fran-
cisco talked for 15 minutes. Henry then came out of the
room with a list of the employees and said that Francisco
furnished the names on it as those employees who had
signed cards for the Union. Burris reviewed the list and then
made up his own list of ``people (he) could trust'' and also
a list of those who had signed cards for the Union and whom
he ``knew (he) could not change around.'' Burris instructed
an employee named Frankie to make up a petition for the
employees to sign which was to state that they did know
what they were signing when they signed their union cards.Burris told Frankie that the employees might be able to savetheir jobs if they signed the petition. Burris later mentioned
to the Respondent's attorney his plan to have such a petition
circulated and was advised that that petition was ``no good.''
Burris also told him that ``Jimmy,'' a reference to James
Alessandria, had told him to lay off every employee who
signed a union card. He was advised by the Respondent's
counsel that they could not talk about that but that he should
``review every employee and work it out that way.'' Nothing
came of the petition. Burris later met with Locassio and
made up a list of asbestos employees to be laid off. He in-
structed Locassio to notify the asbestos employees on that
list that they were laid off. Burris also instructed Norberto
Henry to lay off medical employees that he, Burris, had se-
lected for layoff.The pleadings disclose that 16 of the Respondent's em-ployees were discharged between October 6 and 14, 1989. In
addition, Edgar Santiago Ortiz testified that he was dis-
charged on October 20. He received a letter from Respondent
stating that he was discharged.One of the discharged employees, Pedro Calderon, whohad been the most senior employee, came to the plant to pick
up his paycheck. He testified that Burris told him then that
he had messed up by signing with the Union.Burris testified that he had discussed none of the above ac-tions with the Respondent's president, Dina Kruk, as he was
following the orders given him by her father, James
Alessandria.Edgar Santiago Ortiz testified that the manager of the as-bestos division, Locassio, had told him that the employees
had made a mistake by signing union cards.James Alessandria did not testify. He is the owner of sev-eral companies which have collective-bargaining agreements
with the Union.Dina Kruk testified as follows as to the Respondent's rea-son for discharging the 17 alleged discriminatees. The Re-
spondent began operations in 1985. In 1988, she was its sec-
retary-treasurer. She is now its president (the record does not
disclose whom she succeeded). She runs the business by
``numbers'' from her office in Hicksville and visits the ware-
house only a few times a month. Burris was in charge of that
operation in 1989. When she observed, during the latter part
of 1989, that payroll costs were going through the roof, she
realized that there were too many unproductive employees
and she instructed Burris to discharge the unproductive
workers. She left it up to him to decide which employees
were to be discharged. There is no documentation available
to indicate that productivity had increased by reason of the
layoff of the unproductive employees although, starting in
1990, the Respondent has records which can be used to cal-
culate employee productivity. She noted, however, that total
operating costs exceeded the normal percentage of gross
sales. She sought to clarify the matter, stating that it was the
percentage of the total of the salaries to the gross sales that
was too high. She was unable to recall what the acceptable
percentage should be but she related that it was clear to her
that the salaries were increasing at a tremendous rate while
sales were not.Dina Kruk had initially been examined by the GeneralCounsel as an adverse witness. She returned to the witness
stand on the last day of the hearing for examination by the
Respondent's counsel. She testified then as follows. Her fa- 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ther told her in October 1989 that Burris had called him toreport that there was a union campaign going on. She ar-
ranged to meet with Burris the next day and asked her father
to be present. Burris told them that the men were signing
union cards. She asked if he had gotten rid of the unproduc-
tive employees, a reference to her having instructed Burris,
a month before, to lay off the unproductive employees. He
said he had not. She knew he had not. Burris said that there
was going to be a problem as those he would lay off as un-
productive would be the same ones who signed union cards.
They consulted the Respondent's attorney the next day and
he advised Burris that he must document the unsatisfactory
performance of each employee to be laid off. No documenta-
tion along those lines was submitted and no explanation was
offered by the Respondent for its absence.The Respondent placed in evidence payroll records andsales reports in support of Dina Kruk's testimony that she
had determined that the percentage of payroll costs to sales
volume was far too high and impelled her to tell Burris in
early September to lay off the unproductive employees. In
June and July, the percentage was 14 percent; in August, 15
percent. No percentages were offered as to prior months or
years. In September, after the decision was made according
to Dina Kruk's account, the percentage rose to 22 percent.
It dropped to 16 percent in October when the 17 employees
were discharged and continued to reduce until the last month
for which figures were offered, February 1991, 7 percent.
The General Counsel's brief notes that both the sales volume
and the Respondent's sales force had increased substantially
by February 1991.Dina Kruk could not recall when the Respondent discon-tinued its asbestos operations, other than that it was some-
time before 1990. No testimony was offered as to what part
of its payroll costs were allocable to asbestos work or what
part of gross sales was derived from asbestos operations.Notwithstanding that Burris had been discharged by theRespondent in November 1989 for reasons unrelated to the
union campaign and notwithstanding that he is still angry
with the Respondent for having discharged him, I credit his
testimony respecting the events in October. His account was
quite vivid. He has a somewhat stolid personality which
makes it unlikely that he could have made up so detailed a
version. Further, Dina Kruk's account confirms major aspects
of Burris' testimony. Thus, he did telephone her father to re-
port the appearance of the Union. He did meet at the Re-
spondent's office with her father and with her to give a re-
port thereof. Dina Kruk's testimony that she asked him then,
although she knew he had not, if he had laid off the unpro-
ductive employees as she had instructed him a month before,
does not ring true. Nor does her testimony that the rise in
percentage of labor costs to sales volume was so startling as
to warrant an instruction to Burris in early September to ef-
fect a major lay off of employees. The percentage increased
in August by 1 percent over the 14 percent for both June and
July. If those percentages were appreciably lower in prior
months, no evidence thereof was offered to prove that.I credit also the uncontested testimony of Edgar Santiagothat the Respondent's manager of its asbestos division,
Locassio, told him when laying him off that the asbestos
workers made a mistake in signing union cards.The credited evidence discloses that the Union securedsignatures from a large number of the Respondent's employ-ees by the latter half of September, that the Respondent wasaware of that activity, that it used coercive tactics to find out
which of those employees signed union cards and it evalu-
ated which of those employees could not be swayed to turn
against the Union, that it laid off 17 employees patently to
discourage support for the Union and made clear to them
later that they had been discharged for having erred in sign-
ing union cards. The General Counsel thus has made out a
prima facie showing that the Respondent, in discharging the
17 employees named in complaint, did so to undermine the
Union's organizational effort. Under Wright Line, 251 NLRB1083 (1980), the burden shifted to the Respondent to estab-
lish that, nonetheless, it would have discharged these em-
ployees for nondiscriminatory reasons. The evidence the Re-
spondent has produced is unconvincing. Aside from the con-
siderations discussed above as to the percentages the Re-
spondent asserts it relied on, I note that the documents the
Respondent produced, and those it did not, raise too many
questions and require too many suppositions to justify a find-
ing that it met its Wright Line burden. Nothing was offeredby it to negate Burris' testimony that subcontracting was
considered as a way to offset the last of the discharged em-
ployees. No testimony was given as to the impact on the
labor costs and sales volume of the discontinuance in late
1989 of the asbestos operations.Having found that the Respondent was motivated byantiunion considerations in discharging in October the 17
employees named in the complaint and having found that the
Respondent has failed to meet its burden of showing that
they would still have been discharged for nondiscriminatory
reasons, I further find that the Respondent, in discharging
these employees, was motivated to do so in order to discour-
age membership in, and support for, the Union.The credited testimony also establishes that the Respond-ent, by Plant Manager Burris, interrogated a security em-
ployee and another employee as to the Union's organiza-
tional effort. Under the totality of circumstances test set out
in Rossmore House, 269 NLRB 1176 (1984), I find thatthose incidents of interrogation were unlawful. See Cum-berland Farms, 307 NLRB 1479 (1992). Burris' instructionto an employee to prepare and circulate among the employ-
ees for their signatures an antiunion petition, under threat of
job loss, also interfered with employee Section 7 rights, as
did his threatening discharge to obtain the names of the em-
ployees who had signed union cards. See Fontaine Body Co.,302 NLRB 863 (1991). Further, the statements by Burris and
by Asbestos Manager Locassio to employees that they
messed up and made a mistake in signing union cards, in
context, constituted a warning that the Respondent would
take reprisals against employees for supporting the Union.
Cf. Arrow Molded Plastics, 243 NLRB 1211, 1218 (1979),where a plant superintendent's statement was held unlawful
as it insinuated that an employer's union activity prejudiced
an employee's promotion.D. Alleged Violations in 19901. The contentionsThe General Counsel contends that the Respondent's presi-dent made coercive remarks to employees, as to their union
activities, at a meeting she held with them in late 1990 at
the facility it operated then in Mt. Vernon, New York. The 83AMERICAN MEDICAL WASTE SYSTEMS3It brought the terminal back to the Bronx in 1991.4Mack testified also that on frequent occasions he was approachedby Plant Manager Piro and by the Respondent's president along with
its vice president and that various coercive statements were made to
him at those times. While his testimony thereon could not be said
to be implausible, it was very disjointed and at times seemed to be
an amalgam of what was said to him by the Respondent's officials
on various indefinite occasions and what he understood from what
other employees had said to him. It was also punctuated with his
observations that he could not recall or was not sure. While I have
elsewhere credited Mack's testimony as to a specific discussion he
had with Piro concerning Jankowski's discharge, I hesitate to make
findings that coercive statements were made to him at other specific
instances. His testimony as to other occasions blended into a stream
of consciousness of various implied warnings, overt threats, a bribe
offer, interrogations, statements indicating the futility of joining the
Union and more. While I hesitate to reject them outright, I am not
persuaded that there were other specific instances when coercive
statements were made to Mack. It appears, rather, that his recital of
threats, promises etc., is an admixture of remarks he heard, from the
Respondent, of what he may have inferred from remarks by the Re-
spondent's officials which were lawful as 8(c) comments, and of
what other employees relayed to him.complaint also alleges that the Respondent discharged a driv-er, Dennis Jankowski, because of his union activities, that the
Respondent created the impression among its employees that
their union activities were being kept under surveillance and
that it engaged in other acts interfering with employee rights
under Section 7 of the Act.The Respondent denies that its president discussed theUnion when meeting with the employees at Mt. Vernon. It
denies that it engaged in any coercive conduct and avers that
Jankowski's discharge was lawful.2. BackgroundIn March 1990, the Respondent moved its truck terminalfrom the Bronx to Mt. Vernon, New York.3Jankowski beganwork for the Respondent as a driver at Mt. Vernon in March
1990. Russell Kruk, the husband of the Respondent's presi-
dent, began working for the Respondent in June 1990 as vice
president of operations; he was put in charge of the Mt. Ver-
non facility. In October, Mike Pero was transferred to Mt.
Vernon to take over of the operations there.3. Jankowski's union activitiesIn May 1990, Jankowski discussed with other employeesat Mt. Vernon the idea of their joining a union. He called
the president of another Teamsters Union, Local 456, which
is not otherwise involved in this case. After having set up
a meeting with that union, he passed out authorization cards
for it and obtained signatures from 27 of the Mt. Vernon em-
ployees. Apparently it was towards the end of the summer
of 1990 that Jankowski was informed by Local 456 that it
had learned of the Union's organizational efforts in 1988 and
1989, as recounted above, and that it was withdrawing in
favor of the Union. Jankowski thereupon undertook the task
of distributing authorization cards among the Mt. Vernon
employees on behalf of the Union. He testified that he had
obtained signatures from about 10 of those employees by late
October.4. Dina Kruk's meeting with the Mt. Vernon employeesJankowski testified that he was discharged on November2, and that earlier that day, the Respondent's president had
met with all the Mt. Vernon employees. Jankowski related
that she said then that they had a legal right to retrieve any
cards they signed for the Union and to rip them up. After
then testifying that that was all he could recall as to what
she had said, he was asked if medical benefits were dis-
cussed. He responded that Dina Kruk said that, if the em-
ployees were not happy with their medical coverage, they
should let her know and that she would see ``about improv-
ing the benefits or such as that.''Another driver at Mt. Vernon, Kirby Mack, testified as toDina Kruk's remarks at an employee meeting. Although he
testified, as discussed further below, in support of
Jankowski's alleged discriminatory discharge, he did not
place that meeting on the day of Jankowski's discharge. For
that matter, he related that he could recall only that it took
place when the weather was beginning to get a little cold.
As to the substance of the meeting, Mack testified that Dina
Kruk told the employees that they would be discharged forsupporting the Union, a threat never mentioned by Jankowskiin his account. Mack did not corroborate Jankowski's testi-
mony as to Dina Kruk's remarks about medical benefits.4The General Counsel called a third Mt. Vernon driver, Mi-chael Roper, as a witness in support of Jankowski's alleged
discriminatory discharge. Roper did not testify as to any em-
ployee meeting there.The Respondent's president and its other witnesses testi-fied that there was a meeting of the employees and managers
at Mt. Vernon in late 1990 and that that meeting had to do
only with operational procedures and nothing to do with the
Union.In view of the varying accounts given by the GeneralCounsel's witnesses and the lack of corroboration among
those accounts, I find that the evidence is insufficient to sus-
tain the complaint allegation that the Respondent's president
made coercive statements at employee meetings in Mt. Ver-
non in 1990.5. Jankowski's alleged discriminatory discharge, otherallegedly coercive actsThe General Counsel contends that Jankowski was dis-charged because of his activities in support of the Union, as
discussed above. The Respondent asserts that Russell Kruk
made the decision to discharge him because of poor work
performance.According to Jankowski, he was assigned, on the last dayhe worked for the Respondent, to make pickups at 13 loca-
tions instead of the usual 3 to 7 pickups and, when he re-
turned to the Mt. Vernon facility at the end of the workday,
he was told by the terminal manager, Michael Piro, that his
services were no longer needed. He asked Piro if his dis-
charge had anything to do with the Union. Piro's only re-
sponse, according to Jankowski, was to report that
Jankowski's services were no longer needed. Piro did not
testify. I credit Jankowski's uncontroverted account of his
discussion with Piro.Jankowski returned to the Mt. Vernon facility to pick uphis paycheck from the Respondent's vice president, Russell
Kruk. He testified that he asked Kruk then if Kruk would 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The Respondent indicated at the hearing that it would furnishdocumentation to corrborate Kruk's testimony as to the fine. None
was furnished. Jankowski had testified that he thought the fine was
$300.6Further, the Respondent offered no evidence that it dischargedJankowski consistent with an established policy. Rather, the General
Counsel showed that other drivers, who made errors on their mani-
fests, were nonetheless given good performance ratings and it would
appear, from Jankowski's uncontested testimony that Piro repeatedly
praised his work, that Jankowski would also have gotten a good rat-
ing, but for his unlawful discharge.like to tell him exactly why he was discharged and that Kruksaid that he would not.Kruk's testimony is that he told Jankowski then that hisdischarge was due to his poor work performance and to his
failure to heed advice after two previous discrepancies.
(Those discrepancies are discussed in detail below.) I credit
Jankowski's account as to this discussion. Kruk impressed
me as one who was disinclined to deal directly with the driv-
ers and I doubt that he would have offered to Jankowski the
expansive response set out in his account. If he had, it is
likely that the discussion would have continued with
Jankowski asking for more specific data. Moreover, it ap-
pears that Kruk never even gave Piro his reason why
Jankowski was discharged as the credited evidence is that
Piro, when asked for the reason, told Jankowski twice only
that his services were no longer needed.Kirby Mack, an employee then at Mt. Vernon testified forthe General Counsel that, while he was in Piro's office in
December 1990, Piro told him that Jankowski had been ``be-
hind the Union, that Jankowski is gone and that it is time
for (Mack) to come clean.'' Mack testified that he then told
Piro that he can believe anything he wants to believe, and
then left Piro's office. I credit Mack's uncontroverted testi-
mony respecting that discussion.I credit also the uncontradicted testimony of another driv-er, Michael Roper, that Piro had told him that Jankowski had
been fired because of the Union and that, now that
Jankowski is gone, things will be normal.Russell Kruk testified as follows respecting the reason forJankowski's discharge. In October, Piro came up to Mt. Ver-
non as terminal manager and this enabled Kruk to con-
centrate on administrative functions. He noticed then a record
that the Respondent had received a summons from the State
of New York's Department of Environmental Conservation
(DEC) on March 22 based on Jankowski's have accepted for
transport improperly labeled medical waste. The Respondent
was fined $500.5Also among the Respondent's records wasa written warning, termed employee warning, was issued to
Jankowski as to that incident. (A copy of that warning was
placed in evidence.)Kruk's account as to the reason for Jankowski's dischargecontinues as follows. On April 20, Jankowski had been given
a written warning for having backed his truck into a parked
car. A copy of that warning was also placed in evidence. On
October 11, he had transported 38 boxes of medical waste
from St. Joseph's hospital but 34 of those boxes did not have
that hospital's name on them, as is required by DEC regula-
tions. On October 20, Jankowski transported 31 boxes of
medical waste but he erroneously recorded that he had trans-
ported 38 boxes. Kruk warned Jankowski then that another
error would result in his discharge. On Wednesday, October
24, Jankowski returned to the Mt. Vernon facility. His mani-
fest sheet lacked a customer's signature, as required by DEC
regulations. Kruk decided then that Jankowski should be dis-
charged due to his repeated mistakes and also in view of his
prior attendance record. Kruk instructed Piro to tell
Jankowski on Friday, October 26, that he was discharged.The reason Friday was selected was that all the routes forthe week had already been set up.There is no evidence that Jankowski was given a writtenwarning, i.e., an employee warning report, as to the errors
on the manifests of October 11, 20, or 24. Jankowski's testi-
mony, in substance, controverts Kruk's account as to an oral
warning on October 20. Jankowski related that Piro was the
only one who spoke to him about miscounting boxes, a ref-
erence to the March 22 incident, discussed above.I am unable to credit Russell Kruk's testimony that hewarned Jankowski on October 20 that he would be dis-
charged if he made another mistake. Kruk testified that he
concentrated on administrative matters. In that vein, he
would likely have documented any final warning on an em-
ployee warning sheet but that was not done. Also, and as
noted above, Kruk impressed me as one who would remain
aloof from the drivers and I doubt that he would confront
Jankowski with a final warning. Were one issued, Piro likely
would have handled it. Also, Kruk's allusion to Jankowski's
assertedly poor attendance record was not documented and
seems to have been an afterthought. On this last point, I
credit Jankowski's testimony that, on occasion he was, with-
out incident, a few minutes late for work.Jankowski's extensive activities on behalf of the Union,the failure of the Respondent to give him an answer as to
his request for a reason for his discharge and the
uncontroverted evidence that the terminal manager, Michael
Piro, told two employees in effect that Jankowski was dis-
charged because he supported the UnionÐall establish a
prima facie showing that Jankowski's activities for the Union
were a motivating factor in the Respondent's decision to dis-
charge him. Under Wright Line, supra, the Respondent hadthe burden, then, of proving that, regardless, he would have
been discharged for nondiscriminatory reasons. As noted
above, the reason proffered by the Respondent for
Jankowski's discharge have been found to be without merit.6I thus conclude that Jankowski was discharged because of his
union activities and to discourage the Respondent's employ-
ees from joining or assisting the Union.I have credited the testimony of former drivers, Mack andRoper that Piro in essence informed them that Jankowski's
discharge was due to his support for the Union and that Piro
also had asked Mack to ``come clean.'' I also credit Mack's
testimony that Piro told him that the Respondent knew that
he and Jankowski were behind the union activities and that
Piro declined to tell him how they knew that. By these state-
ments of Piro, the Respondent has engaged in coercive inter-
rogation of employees as to their support of the Union and
has created the impression among them that it has engaged
in surveillance of their union activities.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act. 85AMERICAN MEDICAL WASTE SYSTEMS7Colloquy between counsel at the hearing indicates that some ofthese employees may have received valid offers of reinstatement. If
it is ascertained at the compliance stage that some discriminatees re-
ceived valid offers, the Respondent need not send offers to those in-
dividuals.8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. The Union is a labor organization as defined in Section2(5) of the Act.3. The Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by having(a) Threatened its employees with discharge in order todiscourage them from supporting the Union.(b) Coercively interrogated them as to their activities insupport of the Union.(c) Solicited employees to prepare and circulate a petitionfor employees to sign and thereby renounce their support for
the Union.(d) Impliedly warned employees that reprisals would betaken against them, by telling them that discharged employ-
ees made a mistake in having signed union cards.(e) Created the impression among its employees that itkept under surveillance their union activities.(f) Engaged in the conduct described in paragraph 4below.4. The Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act by having
discharged 17 employees in 1989 and 1 employee in 1990
in order to discourage support among its employees for the
Union.5. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent did not engage in any unfair laborpractice alleged in the complaint not found to have merit.7. The objections filed in Case 2±RC±20556 to the elec-tion held therein on October 21, 1988, are without merit.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-
spondent to cease and desist and to take certain affirmative
action designed to effectuate the policies of the Act.The Respondent having discriminatorily discharged 18 em-ployees, I find it necessary to order it to offer them full rein-
statement7with backpay computed as prescribed in F.W.Woolworth Co., 90 NLRB 289 (1950), and New Horizons forthe Retarded, 283 NLRB 1173 (1987).The notice to employees to be posted and the letters to besent the discriminatees should be in English and in Spanish.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, American Medical Waste Systems, Inc.,New York, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Discharging employees to discourage support for theUnion.(b) Threatening its employees with discharge in order todiscourage them from supporting Local 813, International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and
Helpers of America, AFL±CIO (the Union).(c) Coercively interrogating them as to their activities insupport of the Union.(d) Soliciting employees to prepare and circulate a petitionfor employees to sign and thereby renounce their support for
the Union.(e) Impliedly warning employees that reprisals would betaken against them, by telling them that discharged employ-
ees made a mistake in having signed union cards.(f) Creating the impression among its employees that itkept under surveillance their union activities.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer each of the following employees immediate andfull reinstatement to their former jobs, or if those jobs no
longer exist, to substantially equivalent positions, without
prejudice to their seniority or other rights and privileges, andmake them whole for their lost earnings in the manner set
forth in the remedy section of the decision.Juan RuizGustavo Castillo
Luis CirinoEdgardo Santiago Ortiz

Joseph BailesJuan C. Ortiz

Osbin AlvaradoJulian Ortiz

Carlos BeltranLeonel Ortiz

Cruz CalderonEdy Chincilla

Pedro CalderonCarlos B. Juarez

Gerardo CamposCarlos Quinonez

Raul RosaDennis Jankowski
(b) Remove from its files any reference to the above dis-charges and notify these employees in writing that this has
been done and that their discharges shall not be used against
them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its Bronx, New York facility copies of the at-tached notice marked ``Appendix.''9Copies of the notice, onforms provided by the Regional Director for Region 2, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10In the event the Board's Order confirms this dismissal of the ob-jections, a Certificate of Results should issue that the Union did not
receive a majority of the valid votes cast.ITISALSOORDERED
that those unfair labor practices al-leged in the complaint, to which merit has not been found,
are dismissed.The objections to the conduct of the election held in Case2±RC±20556 are dismissed.10APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
discharge any of our employees in order todiscourage support for Local 813, International Brotherhood
of Teamsters, Chauffeurs, Warehousemen and Helpers of
America (the Union).WEWILLNOT
threaten our employees with discharge inorder to discourage them from supporting the Union.WEWILLNOT
coercively interrogate our employees as totheir activities in support of the Union.WEWILLNOT
solicit employees to prepare and circulatea petition for them to sign and thereby renounce their support
for the Union.WEWILLNOT
in any way warn our employees that repris-als will be taken against them for supporting the Union.WEWILLNOT
create the impression among our employeesthat we are keeping their union activities under surveillance.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer each of the following employees their jobsback and pay them, with interest, for all earnings they lost
as a result of our having unlawfully discharged them.Juan RuizGustavo Castillo
Luis CirinoEdgardo Santiago Ortiz

Joseph BailesJuan C. Ortiz

Osbin AlvaradoJulian Ortiz

Carlos BeltranLeonel Ortiz

Cruz CalderonEdy Chincilla

Pedro CalderonCarlos B. Juarez

Gerardo CamposCarlos Quinonez

Raul RosaDennis Jankowski
WEWILL
remove from our files any reference to the dis-charge of each of these 18 employees and WEWILL
notifyeach in writing that we have removed any such reference and
that we shall not use the discharges against them in any way.AMERICANMEDICALWASTESYSTEMS, INC.